Name: Commission Regulation (EU) No 1368/2014 of 17 December 2014 amending Regulation (EC) No 987/2009 of the European Parliament and of the Council laying down the procedure for implementing Regulation (EC) No 883/2004 on the coordination of social security systems and Commission Regulation (EU) No 1372/2013 amending Regulation (EC) NoÃ 883/2004 on the coordination of social security systems and Regulation (EC) No 987/2009 of the European Parliament and of the Council laying down the procedure for implementing Regulation (EC) No 883/2004 Text with EEA relevance
 Type: Regulation
 Subject Matter: social protection;  Europe
 Date Published: nan

 20.12.2014 EN Official Journal of the European Union L 366/15 COMMISSION REGULATION (EU) No 1368/2014 of 17 December 2014 amending Regulation (EC) No 987/2009 of the European Parliament and of the Council laying down the procedure for implementing Regulation (EC) No 883/2004 on the coordination of social security systems and Commission Regulation (EU) No 1372/2013 amending Regulation (EC) No 883/2004 on the coordination of social security systems and Regulation (EC) No 987/2009 of the European Parliament and of the Council laying down the procedure for implementing Regulation (EC) No 883/2004 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 48 thereof, Having regard to Regulation (EC) No 883/2004 of the European Parliament and of the Council of 29 April 2004 on the coordination of social security systems (1), and in particular Article 72(f) thereof, Having regard to Regulation (EC) No 987/2009 of the European Parliament and of the Council of 16 September 2009 laying down the procedure for implementing Regulation (EC) No 883/2004 on the coordination of social security systems (2), and in particular Articles 8, 9 and 92 thereof, Whereas: (1) Requests were made by Member States to the Administrative Commission for the Coordination of Social Security Systems for entries in Annex 1 to Regulation (EC) No 987/2009 to be amended in order to bring that Annex in line with developments in their national legislation. (2) Annex 1 to Regulation (EC) No 987/2009 aims at giving an overview of the implementing provisions for bilateral agreements between Member States that remain in force on the basis of Article 8(1) of that Regulation or that are concluded and listed on the basis of Articles 8(2) and 9(2) of the same Regulation. (3) The Administrative Commission for the Coordination of Social Security Systems has made relevant proposals to the Commission for the requested amendments on the basis of Article 72(f) of Regulation (EC) No 883/2004. (4) The Commission agreed to include the proposals for the technical amendments to Annex 1 of Regulation (EC) No 987/2009. (5) Commission Regulation (EU) No 1372/2013 (3) in Article 1(2) erroneously amended Annex XI to Regulation (EC) No 883/2004. That amending provision should therefore be deleted. For reasons of legal clarity the deletion of Article 1(2) of Regulation (EU) No 1372/2013 should apply retroactively from 1 January 2014. (6) Regulations (EC) No 987/2009 and (EU) No 1372/2013 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 (1) Annex 1 is amended as follows: (a) The section DENMARK-ITALY is deleted; (2) In the section FRANCE-LUXEMBOURG, point (b) is replaced by the following: (b) The Exchange of Letters of 17 July and 20 September 1995 concerning the terms for settling reciprocal claims under Articles 93, 95 and 96 of Regulation (EEC) No 574/72 and the Exchange of Letters dated 10 July and 30 August 2013 . Article 2 In Article 1 of Regulation (EU) No 1372/2013, paragraph 2 is deleted. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication. It shall apply from 1 January 2015, with the exception of Article 2, which shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 166, 30.4.2004, p. 1. (2) OJ L 284, 30.10.2009, p. 1. (3) Commission Regulation (EU) No 1372/2013 amending Regulation (EC) No 883/2004 on the coordination of social security systems and Regulation (EC) No 987/2009 of the European Parliament and of the Council laying down the procedure for implementing Regulation (EC) No 883/2004 (OJ L 346, 20.12.2013, p. 27).